DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Cipollini failing to suggest or describe the claim limitation “the second ionomer layer comprises a catalyst for decomposing peroxide” (see Remarks filed 6/15/2022 on P5-8), this is not found to be persuasive because Cipollini is not solely relied upon to teach or suggest said claim limitation.  The rejection of said claim limitation is based on a combination of Suzuki’s teaching of manufacturing a polymer electrolyte membrane including layers i through v ([0055]-[0058]) and Cipollini’s teaching of incorporating a hydrogen peroxide decomposition catalyst within/throughout a membrane of an MEA to protect the cell (Title, Abstract, [0019], [0027], [0039]).  Thus, the combination envisages incorporating hydrogen peroxide decomposition catalyst within any or all of layers i through v of the polymer electrolyte, including incorporating hydrogen peroxide decomposition catalyst in layer iii which satisfies the claim limitation.  
With respect to applicant’s arguments directed to Kwon failing to remedy the alleged deficiency above (see Remarks filed 6/15/2022 on P8), said reference is not relied upon to teach or suggest said claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6, 9, 12, 14-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2009/0220844 A1) in view of Cipollini et al. (US 2004/0043283 A1).
Regarding claim 1, Suzuki discloses a method for manufacturing a polymer electrolyte membrane for fuel cells (see Example 1 [0055]-[0059], Fig. 2), the method comprising: 
forming a first ionomer layer by applying a first ionomer dispersion (form layer i [0055]); 
disposing a first reinforcement film on the first ionomer layer (layer ii laminated on layer i [0056]); 
forming a second ionomer layer by applying a second ionomer dispersion to the first reinforcement film (form layer iii on layer ii [0057]); 
disposing a second reinforcement film on the second ionomer layer (form layer iv on layer iii [0057]); 
forming a third ionomer layer by applying a third ionomer dispersion to the second reinforcement film, thereby forming a multilayer membrane comprising the first ionomer layer, the first reinforcement film, the second ionomer layer, the second reinforcement film, and the third ionomer layer (form layer v on layer iv [0057], five-layer structure [0058]); and 
drying the multilayer membrane (drying [0055]-[0058]).
However, Suzuki does not disclose the second ionomer layer comprises a catalyst for decomposing peroxide.
Cipollini discloses a MEA with hydrogen peroxide decomposition catalyst positioned within the membrane which protects the membrane from attack by hydrogen peroxide decomposition products that decompose or erode the cell membrane and reduce the life of the cell, and wherein the peroxide decomposition catalyst includes various elements as listed in paragraph [0027] (Title, Abstract, [0019], [0027]).
Suzuki and Cipollini are analogous art because they are concerned with the same field of endeavor, namely fuel cell membranes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Suzuki to incorporate a peroxide decomposition catalyst because Cipollini specifically teaches improving the overall performance by preventing the cell membrane from eroding or decomposing.
Regarding claim 2, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses the disposing the first reinforcement film, the forming the second ionomer layer and the disposing the second reinforcement film are continuously performed (forming layer ii on layer i, then forming layer iii on layer ii, then forming layer iv on layer iii [0055]-[0058]).
Regarding claim 4, modified Suzuki discloses all of the claim limitations as set forth above.  Cipollini further discloses the catalyst for decomposing peroxide comprises one or more selected from the group consisting of a catalytic metal and a supported catalyst in which the catalytic metal is supported on a carbon-based carrier ([0027]).
Regarding claim 5, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses a position of the second ionomer layer is adjusted by controlling thicknesses of the first reinforcement film and the second reinforcement film (thickness of reinforced layer is 1 to 50 µm [0039] and, thus, a position of layer iii is adjusted based on the thickness of the reinforced layers).
Regarding claim 6, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses the second ionomer layer is located in an area, in which peroxide is produced, by controlling the thicknesses (thickness of reinforced layer is 1 to 50 µm [0039] and, thus, a position of layer iii is adjusted based on the thickness of the reinforced layers, wherein said position is capable of being located in an area in which peroxide is produced.).
Regarding claim 9, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses each of porosities of the first and second reinforcement films is 50-95% (porosity is 70 to 90% [0032]).

Regarding claim 12, Suzuki discloses a polymer electrolyte membrane for fuel cells (Title, Abstract, Fig. 2) comprising: a first ionomer layer; a first reinforcement film disposed on the first ionomer layer; a second ionomer layer disposed on the first reinforcement film; a second reinforcement film disposed on the second ionomer layer; and a third ionomer layer disposed on the second reinforcement film (5 layers [0022], Fig. 2).
However, Suzuki does not disclose the second ionomer layer comprises a catalyst for decomposing peroxide.
Cipollini discloses a MEA with hydrogen peroxide decomposition catalyst positioned within the membrane which protects the membrane from attack by hydrogen peroxide decomposition products that decompose or erode the cell membrane and reduce the life of the cell, and wherein the peroxide decomposition catalyst includes various elements as listed in paragraph [0027] (Title, Abstract, [0019], [0027]).
Suzuki and Cipollini are analogous art because they are concerned with the same field of endeavor, namely fuel cell membranes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Suzuki to incorporate a peroxide decomposition catalyst because Cipollini specifically teaches improving the overall performance by preventing the cell membrane from eroding or decomposing.
Regarding claim 14, modified Suzuki discloses all of the claim limitations as set forth above.  Cipollini further discloses the catalyst for decomposing peroxide comprises one or more selected from the group consisting of a catalytic metal and a supported catalyst in which the catalytic metal is supported on a carbon-based carrier ([0027]).
Regarding claim 15, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses a position of the second ionomer layer is adjusted by controlling thicknesses of the first reinforcement film and the second reinforcement film (thickness of reinforced layer is 1 to 50 µm [0039] and, thus, a position of layer iii is adjusted based on the thickness of the reinforced layers).
Regarding claim 17, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses the first reinforcement film is located close to an anode (electrolyte membrane for a solid polymer fuel cell, Abstract; Thus, either reinforced layer would be located close to an anode of the fuel cell.).
Regarding claim 19, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses each of porosities of the first and second reinforcement films is of about 50 to 95% (porosity is 70 to 90% [0032]).

Claim(s) 7-8, 11, 16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2009/0220844 A1) in view of Cipollini et al. (US 2004/0043283 A1), as applied to claims 1-2, 4-6, 9, 12, 14-15, 17, 19 above.
Regarding claim 7, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses a thickness of the first reinforcement film is about 1 to 20 µm and a thickness of the second reinforcement film is about 1 to 10 µm (5 to 30 µm [0039]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 8, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses each of coating thicknesses of the first, second and third ionomer dispersions is about 20 to 500 µm (thickness of the ion exchange membrane is 0.1 to 30 µm and a thickness of the electrolyte membrane is 5 to 100 µm [0040]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 11, modified Suzuki discloses all of the claim limitations as set forth above.  Further, while Suzuki does not explicitly disclose glass transition temperatures of the first ionomer and the third ionomer are less than a glass transition temperature of the second ionomer, there are only a finite number of solutions for the relative glass transition temperatures of the first, second and third ionomers, namely, choosing materials for the first, second and third ionomers among those listed in paragraph [0026] of Suzuki, where some combinations of materials would have the claimed relationship.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).

Regarding claim 16, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses a thickness of the first reinforcement film is of about 1 to 20 µm and a thickness of the second reinforcement film is of about 1 to 10 µm (5 to 30 µm [0039]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 18, modified Suzuki discloses all of the claim limitations as set forth above.  Suzuki further discloses each of thicknesses of the first, second and third ionomer layers is of about 1 to 50 µm (thickness of the ion exchange membrane is 0.1 to 30 µm and a thickness of the electrolyte membrane is 5 to 100 µm [0040]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 20, modified Suzuki discloses all of the claim limitations as set forth above.  Further, while Suzuki does not explicitly disclose glass transition temperatures of the first ionomer and the third ionomer are less than a glass transition temperature of the second ionomer, there are only a finite number of solutions for the relative glass transition temperatures of the first, second and third ionomers, namely, choosing materials for the first, second and third ionomers among those listed in paragraph [0026] of Suzuki, where some combinations of materials would have the claimed relationship.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2009/0220844 A1) in view of Cipollini et al. (US 2004/0043283 A1), as applied to claims 1-2, 4-6, 9, 12, 14-15, 17, 19 above, further in view of Kwon (US 2008/0107803 A1).
Regarding claim 10, modified Suzuki discloses all of the claim limitations as set forth above.  However, Suzuki does not disclose, in the drying the multilayer membrane, the multilayer membrane is dried at a temperature of about 60 to 200 °C.
	Kwon discloses a method of manufacturing a multilayer electrolyte reinforced composite membrane, wherein a drying step is performed within a temperature range of 100-150 degrees C ([0009]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        9/9/2022